Cite as 2014 Ark. 150

                SUPREME COURT OF ARKANSAS
                                       No.   D-13-428

STARK LIGON, AS EXECUTIVE                        Opinion Delivered April   3, 2014
DIRECTOR OF THE SUPREME
COURT     COMMITTEE      ON
PROFESSIONAL CONDUCT                             SECOND MOTION FOR ORDER OF
                  PETITIONER                     DEFAULT JUDGMENT OF
                                                 DISBARMENT
V.
                                                 GRANTED.
LISA DIANE DAVIS, ARKANSAS BAR
NO. 2001072
                    RESPONDENT


                                      PER CURIAM

       Petitioner Stark Ligon, as Executive Director of the Arkansas Supreme Court

Committee on Professional Conduct, moves this court a second time for entry of an order of

default judgment on a petition for disbarment against Respondent Lisa Diane Davis.

Petitioner filed a petition for disbarment on May 20, 2013. Respondent was served with a

summons and a copy of the disbarment petition on June 6, 2013. Respondent filed no

response, and on August 13, 2013, the Petitioner moved for a default judgment of disbarment

based upon the facts in its original petition, which alleged serious misconduct on the part of

Respondent.

       We appointed a special master, the Honorable John Cole, to make findings of fact,

conclusions of law, and a recommendation as to the appropriate sanction. See Ligon v. Davis,

2013 Ark. 326 (per curiam). The special master scheduled a hearing on November 22, 2013,
                                    Cite as 2014 Ark. 150

and Respondent was served with notice of the hearing. Respondent did not attend, nor has

she filed any response in this matter. The special master filed the requested findings,

conclusions, and recommendation on December 10, 2013. Therein, the special master found

that Respondent committed serious misconduct and was in default for failing to respond after

due notice and recommended a sanction of disbarment.

       Petitioner moved this court for entry of an order of default judgment of disbarment,

and we directed our clerk to set a briefing schedule. Respondent’s brief was due to be filed

on February 17, 2014. To date, Respondent has failed to file anything with this court.

Therefore, she is in default under Arkansas Rule of Civil Procedure 55 (2013), the allegations

of the petition for disbarment are deemed admitted, and the proper sanction is disbarment.

See Ligon v. Revels, 367 Ark. 186, 238 S.W.3d 609 (2006) (per curiam).

       The name of Lisa Diane Davis, Arkansas Bar No. 2001072, shall be removed from the

registry of licensed attorneys, and she is barred and enjoined from engaging in the practice of

law in this state.

       It is so ordered.




                                              2